Citation Nr: 1535118	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the reduction from 40 percent to 20 percent for a lumbar spine disability was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which decreased the Veteran's 40 percent disability rating for her low back disability to 20 percent, effective February 1, 2008.

In October 2012, the Board remanded this matter for further evidentiary and due process development.  

In a November 2014 decision, the Board found that the reduction of the Veteran's disability evaluation for a low back disability from 40 to 20 percent was proper and denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Per a July 2015 Joint Motion for Remand (JMR) and Court Order, the Board's decision was remanded for compliance with instructions in the JMR.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in Virtual VA, which includes documents relevant to the issue on appeal.


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO proposed to reduce the Veteran's disability rating for a low back disability from 40 percent to 20 percent disabling, based on evidence of improved range of motion.  The RO promulgated that proposed reduction in a November 2007 rating decision, and the Veteran's disability rating was reduced to 20 percent, effective February 1, 2008.

2.  At the time of the reduction in the disability rating for a low back disability, the 40 percent rating had been in effect for a period of more than five years.

3.  The VA examinations upon which the reduction was based were inadequate for the purposes of reducing the evaluation assigned for a service-connected low back disability.


CONCLUSION OF LAW

The criteria for reduction of a 40 percent rating to a 20 percent rating for a low back disability have not been met; restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision restoring the 40 percent rating for a low back disability, the Board finds that any VA deficiency in complying with VCAA is harmless error as the Board's action below constitutes a full grant of benefits for that issue.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Procedurally, where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons supporting the proposed reduction.  38 C.F.R. § 3.105(e).  The beneficiary must be notified at the latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.

In this case, a letter accompanying the May 2007 rating decision proposing to reduce the rating for a low back disability provided the Veteran with notice of the proposed reduction and informed her that she could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could include a statement from a physician who treated or examined the Veteran.  The RO also notified the Veteran that she could request a personal hearing to provide testimony on this matter.  The RO further informed her that, if she did not request a hearing within 30 days or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In short, this letter provided adequate content notice for the claim decided herein.  Furthermore, when the reduction was effectuated in November 2007, it was not effective until February 2008; thus, all content and timing requirements were met.  38 C.F.R. § 3.105(e), (i)(2)(i).

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  VA regulation 38 C.F.R. § 3.344 addresses stabilization of disability ratings.  Provisions at 38 C.F.R. §§ 3.344(a) and (b) require special scrutiny and care in reducing a rating that has continued at the same level for five years or more.  See Brown v. Brown, 5 Vet. App. 413 (1993).  The provisions of 38 C.F.R. §§ 3.344(a) and (b) do not apply to disabilities that have not become stabilized and that are likely to improve.  38 C.F.R. § 3.344(c).

Here, in a January 2000 rating decision, the RO increased the rating for the Veteran's low back disability to 40 percent, effective from June 27, 1998.  Thereafter, in the November 2007 rating decision on appeal, the RO reduced the rating to 20 percent, effective from February 1, 2008.  Thus, the 40 percent disability rating was in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 (a) and (b), pertaining to stabilization of disability ratings, apply in the Veteran's case.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  A rating that has been in effect for more than 5 years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

The Court also noted in Brown that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 4 Vet. App. 413 (1993).  Specifically, the evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2014).  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2014).  

Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Brown, 4 Vet. App. at 420-421.  Significantly, a rating reduction must also be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton v. Derwinski, 1 Vet. App. 292, 286.  In determining whether a reduction was proper, the Board must focus upon evidence available to the AOJ at the time the reduction was effectuated, although post-reduction evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such ex post facto evidence may not be used to justify an improper reduction.

In the present case, service connection for a lumbar spine disability was established by a February 1999 rating decision.  Based on a November 1999 VA examination showing flexion to 48 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, and right lateral flexion to 23 degrees, the RO issued a rating decision in January 2000 that assigned a 40 percent rating under Diagnostic Code 5237, effective June 27, 1998.  

In April 2004, the Veteran underwent a VA examination.  The examiner did not have access to the Veteran's claims file.  See March 2004 Exam Request Report.  The Veteran reported constant, aching, burning, sharp pain in his lower back.  She reported the severity of the pain as 8 out of 10.  The Veteran indicated that the pain is elicited by physical activity and that she is able to function with medication.  She reported missing no time from work.  

On examination, the Veteran's posture and gait were normal.  The examiner noted no muscle spasms, but did note tenderness over the L3-5 vertebrae.  Straight leg testing was negative bilaterally.  Range of motion testing was within normal limits, however the examiner did not indicate at what degree, if any, pain occurred; nor did he indicate if repetitive motion testing was performed or if the Veteran experienced any additional functional limitations due to flare-ups.  There were no signs of neurological manifestations and no focal radiographic abnormalities found on X-ray. 

In a rating decision dated September 2004, the RO noted that the Veteran had shown significant improvement in her low back disability symptoms since the November 1999 examination.  However, the RO conceded that the examination did not demonstrate sustained improvement.  Thus, at that time, the RO informed the Veteran that she would be scheduled for another examination in the future.

In March 2007, the Veteran underwent another VA examination.  The examiner did not have access to the Veteran's claims file.  The Veteran reported stiffness at night with difficulty sleeping and severe back pain when carrying her baby, doing chores, and standing or sitting for extended periods of time.  She also stated that the pain travels up her back and that it is burning, aching, pressing, and sharp.  She described the pain as a 7 in severity out of 10.  Furthermore, the Veteran stated that the pain can be elicited by physical activity and stress.  She stated that it is relieved by rest, medication, massages, hot packs, and pressure.  The Veteran stated that her condition does not cause incapacitation but stated that she has learned to deal with the pain.  Range of motion testing showed flexion to 85 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  The Veteran's spine appeared normal, with symmetry in appearance and spinal motion; however, abnormal curvatures of the spine were noted.  The neurological examination was normal and the lumbar X-ray findings were also within normal limits.  There was no evidence of muscle spasm or radiating pain on movement.  There was tenderness, but no ankylosis.  The Veteran's straight leg raising test was positive bilaterally.

Based on the April 2004 and March 2007 examinations, the RO determined that improvement had been demonstrated and determined that a 20 percent evaluation was appropriate.

Applying the facts in this case to the criteria discussed above, the Board concludes that the April 2004 and March 2007 VA examinations were inadequate for the purpose of a rating reduction.  In this regard, the April 2004 VA examiner did not provide the degree at which pain began on motion for flexion, extension, lateral bending or rotation, nor did he describe the additional functional limitation due to flare-ups or repetitive testing.  Moreover, it is apparent from the examination reports that neither examiner reviewed the claims file.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992).  Significant to the holding in Tucker was that determinations as to whether the evidence reflects an actual change in disability rather than a temporary fluctuation in symptoms, and whether an improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, are, in part, medical determinations that require an examination that is informed by a review of the Veteran's medical history.  The Board notes that a rating reduction is contrasted from an ordinary rating decision.  The regulations specifically provide that a reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

The Board acknowledges that the Veteran was provided a more recent and more adequate VA examination in November 2012.  Nonetheless, the November 2012 examination was not the basis for the reduction of the evaluation for a low back disability, and such ex post facto evidence may not be used to justify an improper reduction.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

As the examination reports upon which the reduction was based were inadequate for that purpose, the reduction in rating for a low back disability from 40 percent to 20 percent was not proper, and the 40 percent rating is restored, effective February 1, 2008.


ORDER

A 40 percent disability rating for a service-connected low back disability is restored, effective February 1, 2008, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


